Title: From Thomas Jefferson to La Luzerne, 24 January 1789
From: Jefferson, Thomas
To: La Luzerne



Paris Jan. 24. 1789.

I have duly received the letter of the 18th. instant with which your Excellency has been pleased to honour me, inclosing a copy of the Arret of Dec. 7. excepting the whale oils of the United States from the operation of that of Sep. 28. and I have availed myself of an opportunity which offered for forwarding them to Congress. They will doubtless receive this new proof of his majesty’s dispositions to favour the commerce of the United States with that satisfaction which such dispositions ever inspire, and from this motive, as well as that of interest, they will assuredly take the best precautions in their power for preventing the introduction  of other foreign oils into the ports of France, by contraband, and under cover of the indulgencies extended to them. I have also suggested the expediency of consulting with the Consuls of France on this subject, in order that their precautions may be equally adapted to the laws and regulations of both countries. I have the honor to be with sentiments of the most perfect respect & attachment, your Excellency’s most obedient and most humble servant,

Th: Jefferson

